Citation Nr: 0618751	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  06-10 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel






INTRODUCTION

The appellant had active military service from January 1952 
to January 1954.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in St. Louis, Missouri.                  

This case has been advanced on the docket due to the advanced 
age of the veteran. 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2005).


FINDINGS OF FACT

1.  The appellant currently has bilateral hearing loss that 
is related to his military service.   

2.  The appellant currently has tinnitus that is related to 
his military service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.385 (2005).

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005).  However, 
given that the Board's decision below amounts to a grant of 
the benefits sought by the appellant on appeal, the Board 
finds that further action to comply with these new 
requirements is not necessary.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only result 
in unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran are to be avoided).  
Under the circumstances in this case, the Board concludes 
that, if there has been any noncompliance with the VCAA, such 
error is harmless and does not prohibit consideration of 
these matters on the merits.  See ATD Corp v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998). 

In this case, the appellant maintains that his current 
bilateral hearing loss and tinnitus are related to his period 
of active military service, specifically to his in-service 
noise exposure.  In this regard, in a March 2005 statement 
from the appellant, he indicated that while he was in the 
military, he was stationed in Korea where he had constant 
exposure to loud noises, including grenade blasts.  He noted 
that he developed bilateral hearing loss and tinnitus, and 
that after his discharge, he continued to experience 
bilateral hearing loss and tinnitus.

The appellant's service medical records are sparse and only 
consist of his separation examination report, dated in 
January 1954.  According to the National Personnel Records 
Center (NPRC), no other service medical records are available 
and are presumed destroyed in a fire at the NPRC in 1973.  In 
the January 1954 separation examination report, the 
appellant's ears and drums were clinically evaluated as 
"normal."  The appellant's hearing was 15/15, bilaterally, 
on whispered voice testing.  No audiometric testing was 
performed.  

In April 2005, the RO received VA Medical Center (VAMC) 
outpatient treatment records, from June 2004 to February 
2005.  The records show that in July 2004, the appellant 
underwent a hearing assessment.  At that time, the results of 
the audiological evaluation were reported to show a bilateral 
moderate to moderately severe mixed hearing loss, with mildly 
reduced word recognition and acoustic immittance consistent 
with normal middle ear function.  The records also reflect 
that in January 2005, the appellant was seen for his 
decreased hearing.  At that time, the examiner stated that 
the appellant had a history of longstanding hearing loss 
status post exposure to loud noises chronically in the 
military.  According to the examiner, upon the appellant's 
last evaluation in December 2004, he was found to have a 
conductive hearing loss, bilaterally, as well as an effusion 
present in the left middle ear where a tympanostomy tube was 
placed.  The examiner reported that a repeat audiogram 
demonstrated a patent tympanostomy tube on the left, with a 
sensorineural hearing loss and a conductive component of 
about 10 decibels.  On the right, there was mild to moderate 
sensorineural hearing, with the conductive component of about 
20 to 25 decibels.  The assessment was that the appellant had 
eustachian tube dysfunction and sensorineural hearing loss 
which was secondary to loud noise exposure in the military.  

In July 2005, the appellant underwent a VA audiological 
evaluation.  At that time, the examiner noted that according 
to the appellant, he had a history of noise exposure during 
military service from airborne infantry training, shooting, 
and from explosions.  The examiner reported that the 
appellant had post-military noise exposure as a dock worker 
who unloaded trucks.  The appellant denied recreational noise 
exposure.  According to the examiner, the appellant had a 
history of middle ear drainage and had "PE" tubes placed in 
2004.  The appellant denied other known causes of hearing 
loss.  In regard to the appellant's tinnitus, the examiner 
stated that the onset of the appellant's tinnitus was during 
military service.     

The audiological evaluation revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
500, 1,000, 2,000, 3,000, and 4,000 Hertz as follows: 45, 50, 
60, 65, and 85 decibels, respectively, with a pure tone 
average of 65 decibels.  In the left ear for the same 
frequencies, he had pure tone air conduction threshold levels 
of 55, 45, 60, 70, and 75 decibels, with a pure tone average 
of 63 decibels.  Speech discrimination percentages were 96 
percent in his right ear and 88 percent in his left ear.  The 
examiner interpreted the results as showing a sloping mild to 
profound mixed hearing loss.  In regard to the etiology of 
the appellant's bilateral hearing loss and tinnitus, the 
examiner noted that according to the appellant's DD 214, he 
served with the 520th Engineer Maintenance Company and had 
diesel mechanic training.  There was no combat service 
documented.  According to the examiner, although the 
appellant's service medical records were sparse, he was able 
to review the appellant's separation examination report which 
showed that upon the appellant's discharge, a normal whisper 
(15/15) was obtained.  The examiner stated that the appellant 
had waited approximately 50 years to file a claim.  According 
to the examiner, the appellant had a history of middle ear 
disorder for which he was monitored by ear, nose, and throat 
specialists.  The examiner reported that the appellant had 
post-military noise exposure.  Considering the available 
evidence, including normal whisper test at separation, the 
examiner noted that he could not be 50 percent or more 
certain; therefore, he opined that it was not as likely as 
not that the appellant's hearing loss and tinnitus occurred 
during or as a result of military service.  

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 38 C.F.R. 
§ 3.303.  Moreover, in the case of sensorineural hearing 
loss, service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2005).

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

The United States Court of Appeals for Veterans Claims 
(Court) has held that 38 C.F.R. § 3.385 does not preclude 
service connection for a current hearing disability where 
hearing was within normal audiometric testing limits at 
separation from service.  See Hensley v. Brown, 5 Vet. App. 
155, 159 (1993).  The Court explained that when audiometric 
test results do not meet the regularity requirements for 
establishing a "disability" at the time of the veteran's 
separation, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.

In this case, the determinative issues presented by the claim 
are (1) whether the appellant had hearing loss or tinnitus 
during service or sensorineural hearing loss within the first 
postservice year; (2) whether he has a current hearing loss 
or tinnitus disability; and, if so, (3) whether any current 
hearing loss or tinnitus disability is etiologically related 
to service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
see also Layno v. Brown, 6 Vet. App. 465, 470 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Although most of the appellant's service medical records are 
presumed destroyed in the 1973 fire at the NPRC, the 
appellant's January 1954 separation examination report is 
available.  The January 1954 separation examination report is 
negative for any complaints or findings of hearing loss, as 
defined by 38 C.F.R. § 3.385, and/or tinnitus, and shows 
normal whisper test.  There is no evidence of bilateral 
hearing loss for VA purposes and/or tinnitus prior to the 
July 2005 VA audiological examination.  However, although 
hearing loss, as defined by 38 C.F.R. § 3.385, is not shown 
at separation from service, service connection can be 
established if medical evidence shows that it is actually due 
to incidents during service.  Hensley, 5 Vet. App. at 155.    

The appellant's DD Form 214, Report of Separation From the 
Armed Forces of the United States, shows that he served in 
the United States Army from January 1952 to January 1954.  
The form also reflects that he had 6 months and 7 days of 
foreign service, and that he served with the 520th Engineer 
Maintenance Company at Fort Leonard Wood.  The civilian 
occupation related to the appellant's military occupational 
specialty (MOS) was noted as a diesel mechanic.  Thus, 
exposure to acoustic trauma is consistent with the 
appellant's MOS.  Accordingly, the Board finds that the 
appellant's statements in regard to his noise exposure 
credible and consistent with military service.  38 U.S.C.A. 
§ 1154(b) (West 2002).     

In the instant case, it is not in dispute that the appellant 
has current bilateral hearing loss and tinnitus.  In this 
regard, the Board finds that the audiometric findings 
obtained from the July 2005 VA audiometric examination 
reflect the required thresholds for a finding of hearing 
impairment in both ears under 38 C.F.R. § 3.385. In addition, 
at the time of the July 2005 VA audiometric examination, the 
appellant was diagnosed with tinnitus.

There are two medical opinions of record that speak to the 
issue of whether the appellant's currently diagnosed 
bilateral hearing loss and tinnitus are related to his time 
in service.  The VAMC outpatient treatment records show that 
following a January 2005 audiological examination, the 
examiner concluded that the appellant had sensorineural 
hearing loss which was secondary to loud noise exposure in 
the military.

Conversely, in the July 2005 VA audiological examination, the 
VA examiner stated that considering the available evidence, 
including normal whisper test at separation, he noted that he 
could not be 50 percent or more certain; therefore, he opined 
that it was "not as likely as not" that the appellant's 
hearing loss and tinnitus occurred during or as a result of 
military service.  However, the Board finds that this 
statement does not address whether, under Hensley, the 
appellant's hearing loss was incurred in service, regardless 
of whether it was shown in service or on service separation.  
See Hensley, 5 Vet. App. at 159.

Consequently, the Board finds that the evidence is at least 
in equipoise with regard to these claims, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss and tinnitus is 
warranted.  


ORDER

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


